DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 7/13/2022.  These drawings are acceptable.
Response to Arguments
Applicant’s arguments and amendments, see pages 11-12 of the remarks, filed 7/13/2022, with respect to the objections to the drawings, specification, and claims have been fully considered and are persuasive.  The objections of 2/18/2022 have been withdrawn. 
It is acknowledged that Applicant did not acquiesce to the claim interpretation made under 35 U.S.C. 112(f) on page 12 of the remarks filed 7/13/2022 or waive any right to assert otherwise at a later time.
Applicant’s arguments and amendments, see page 12 of the , filed 7/13/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 9 have been fully considered and are persuasive.  The rejection of 2/18/2022 has been withdrawn. 
Applicant’s arguments and amendments, see pages 18-20 of the remarks, filed 7/13/2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection of 2/18/2022 has been withdrawn. 
On pages 14-15 of applicant’s arguments filed on 7/13/2022, it is argued that Golly does not disclose a body that is axial-symmetric and refers to Golly not using the terms “symmetric” or “axial-symmetric” in the written description and the probe illustrated in Fig. 3.  While the argument is correct in that the written description of Golly does not explicitly recite “symmetric” or “axial-symmetric”, the figures of Golly do depict air data probes with axial-symmetry.  Fig. 3 of Golly depicts an air data probe that is symmetrical about the cross-section from sensing port 3-1 to the strut 21 (i.e., longitudinally along the lengthwise dimension of the air data probe).  Accordingly, the argument that Golly does not disclose a body that is axial-symmetric is not considered persuasive.
On pages 15-16 of applicant’s arguments filed on 7/13/2022, it is argued that Golly does not describe a sensor that is received in the sensing port.  It is further argued that the sensor of Golly is located remotely from the air data probe and that the sensing ports are just openings that communicate with corresponding interior cavities which lead to the remotely located sensor (Applicant’s arguments, page 15).  
The term “receives”, as recited in claim 1, does not describe the location of the pressure ports relative to the air pressure sensors (i.e., does not describe or limit the distance or pathways between).  However, from a reasonable broadest interpretation, the interior cavities 10-2–10-4 of Golly are extensions of the sensing ports in fluid communication with, and thereby allowing the sensing ports to receive a sensor (Golly, par. [0011] and [0017]; Fig. 1).  Accordingly, the argument that Golly does not disclose a sensor port that receives an air pressure sensor is not considered persuasive.

Applicant’s arguments with respect to claim(s) 1-4 and 6-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"internal electronics" in claim 8.  The “internal electronics” has been interpreted as a microcontroller board and data memory (e.g., an SD card) as described in par. [0070] of the specification and Fig. 6b.
"data transmission structure" in claim 9. The “data transmission structure” has been interpreted as either a wired signal transmitter (e.g., a USB or ethernet cable) or a wireless signal transmitter (e.g., a wireless RS232 serial communication) as described in pars. [0019], [0054], and [0072].
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golly (U.S. Pub. No. 2016/0291051 A1) in view of  Kearney (WO 2016135061 A1).
In regards to claim 1, Golly describes an air data probe (Golly, par. [0003]) comprising: a plurality of air pressure sensors (Golly, par. [0017]); and a body that encloses a hollow interior cavity (Golly, pars. [0022] and [0025]; Fig. 1), wherein the body has a longitudinal axis and a generally axial-symmetrical airfoil profile about the longitudinal axis (Golly, par. [0022]; Figs. 1 and 3 – the air data probe has a symmetrical shape and would therefore have a symmetrical airfoil profile), each of the plurality of projections including a pressure port at a distal end that is in communication with the hollow interior cavity (Golly, sensing ports 3-1, 3-2, 3-3, 3-4, 3-5 of Fig. 3; pars.[ 0031]-[0032] – sensing ports are connected to respective internal cavities), and wherein each of the pressure ports receives a corresponding air pressure sensor configured to collect local static and dynamic air pressure data (Golly, pars. [0017], [0019], and [0032] – the air data probe can sample the air pressure for static pressure or pitot pressure to determine the dynamic pressure).
Golly does not describe a plurality of projections extending radially outwardly from an external surface of the body.  However, Kearney describes measuring fluid flow using a plurality of pitot tubes arranged in a 3D configuration and extending from a spherical main body in which measurement sensors are provided (Kearney, abstract; page 18, line 19-page 19, line 5).  Both Golly and Kearney are direct to devices for measuring air pressure using multiple sensors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to measure air pressure using projections that extend radially from an external surface of a body.  The motivation to do so is to measure the air pressure away from the air profile created by the probe body to obtain data that is minimally affected by the probe body.
On pages 14-15 of applicant’s arguments filed on 7/13/2022, it is argued that Golly does not disclose a body that is axial-symmetric and refers to Golly not using the terms “symmetric” or “axial-symmetric” in the written description and the probe illustrated in Fig. 3.  While the argument is correct in that the written description of Golly does not explicitly recite “symmetric” or “axial-symmetric”, the figures of Golly do depict air data probes with axial-symmetry.  Fig. 3 of Golly depicts an air data probe that is symmetrical about the cross-section from sensing port 3-1 to the strut 21 (i.e., longitudinally along the lengthwise dimension of the air data probe).  Accordingly, the argument that Golly does not disclose a body that is axial-symmetric is not considered persuasive.
On pages 15-16 of applicant’s arguments filed on 7/13/2022, it is argued that Golly does not describe a sensor that is received in the sensing port.  It is further argued that the sensor of Golly is located remotely from the air data probe and that the sensing ports are just openings that communicate with corresponding interior cavities which lead to the remotely located sensor (Applicant’s arguments, page 15).  
The term “receives”, as recited in claim 1, does not describe the location of the pressure ports relative to the air pressure sensors (i.e., does not describe or limit the distance or pathways between).  However, from a reasonable broadest interpretation, the interior cavities 10-2–10-4 of Golly are extensions of the sensing ports in fluid communication with, and thereby allowing the sensing ports to receive a sensor (Golly, par. [0011] and [0017]; Fig. 1).  Accordingly, the argument that Golly does not disclose a sensor port that receives an air pressure sensor is not considered persuasive.
It is further noted that Kearney describes a plurality of pitot tubes that has a measurement port at a distal end that is in fluid communication with a respective pressure sensor (Kearney, page 17, lines 21-23; page 19, lines 17-20; page 21, lines 10-14; claim 1). Accordingly, even if Golly did not describe a sensor port receiving a corresponding air pressure sensor as recited in claim 1, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to implement the sensor more closely to the measurement port in the body of the air data probe.  The motivation to do so would to improve repairability and updateability by making the containing all of the components in a single body.
In regards to claim 2, Golly does not describe the plurality of projections extend from the external surface of the body by a distance that is greater than or at least equal to the thickness of a boundary layer, and wherein the distance allows measurement of the local static pressure that is induced by air flow velocity.  
However, Kearney describes measuring the fluid flow using pitot tubes that distance the sensors from the fluid flow of interest so that the distal end (measurement point) is a sufficient distance from the outer surface of the main body such that the pressure readings taken by the pitot tubes are not substantially corrupted by the localized pressure variations created by the wind flowing over the main body (Kearney, page 18, line 19-page 19, line 2).  More specifically, the distance is at least to the radius of the main body (Kearney, page 19, lines 3-5).Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr to measure air pressure away from the airfoil created by the probe body by a distance that is greater than the thickness of a boundary layer to obtain data. The motivation is to obtain data that is minimally affected by the air data probe.
In regards to claim 3, Golly describes distribution of the pressure ports is equally around a circumference of the body (Golly, Fig. 3 – sensing ports 3-2, 3-3, 3-4, and 3-5 are distributed around the circumference of the probe body 4).  Golly does not explicitly describe the pressure ports being distributed at an angle less than 90 degrees relative to the longitudinal axis of the air data probe.  However, Kearney describes pitot tubes 104 that are positioned around the entirety of a central support-sphere at different angels (e.g., 15 degrees) relative to a longitudinal axis of the device (Kearney, page 25, line 14 to page 26, line 6; Fig. 1).  Golly and Kearney describe a device that utilizes multiple air pressure sensors to obtain air pressure data for use in aircrafts.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to position the pressure sensing ports around the circumference of the sensing device at an angle less than 90 degrees.
In regards to claim 4, Golly does not explicitly describe the air data probe of claim 1, wherein the generally axial-symmetrical airfoil profile includes a bulbous shaped front portion.  However, Golly does provide that the probe body may comprise any shape as desired (Golly, par. [0022]).  The claims and specification do not provide a reason, motivation, or advantages for this specific shape.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the air data probe of Golly to have a bulbous shaped front portion.  The motivation to do so is get the desired air flow for data sensing.
In regards to claim 6, Golly describes the air data probe of claim 1, wherein the body further includes a front pressure port that receives a corresponding air pressure sensor configured to collect the local static and dynamic air pressure data (Golly, pars. [0017], [0019], and [0031]-[0032] – the air data probe can sample the air pressure for static pressure or pitot pressure to determine the dynamic pressure).
In regards to claim 7, Golly does not explicitly describe a pressure sensor located inside the hollow interior cavity that is configured to measure freestream static air pressure to determine barometric altitude.  Golly does describe the sensor 11, inside the mounting structure of the probe body, that determines the air pressure sampled by the air data probe (Golly, pars. [0021]-[0022]; Fig. 1).  However, Kearney describes a device with pitot tubes that extend such that the distal point of each pitot tube intrudes into the free flow stream using sensors 138 which are located in the interior of the main body (Kearney, page 28, lines 19-23; page, 29, lines 3-10; Figs. 2 and 3).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of  Kearney so that the sensor in located within the body of the air data probe so that measurements are taken at the point of interest to reduce errors.
In regards to claim 8, Golly does not explicitly describe internal electronics configured to interpret the local static and dynamic air pressure data produced from each of the plurality of air pressure sensors.  Golly describes the sensor 11, inside the mounting structure of the probe body, that determines the air pressure sampled by the air data probe (Golly, pars. [0021]-[0022]; Fig. 1).  Kearney describes a main body that functions as a housing for sensors and associated electronics including a power source, heating elements, processors, data memory, and communication modules (Kearney, Fig. 2; page 17, lines 21-23; page 21, lines 24-28; page 23, lines 1-11; page 24, lines 3-25).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to include electronics to process and store sensor data.
In regards to claim 9, Golly does not explicitly describe an electric power supply configured to supply power to the internal electronics and the pressure sensors; and data transmission structure configured to transmit data to a flight computer or display devices within a cockpit of an aircraft.  Golly does describe an air craft that provides electrical power to heating elements in the air data probe (Golly, pars. [0017] and [0025]).  Kearney describes a power source and communication modules (Kearney, page 23, lines 8-10; page 24, lines 3-25).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of  Kearney to include a power supply to provide power to the sensor and to transmit data from the sensor to the aircraft instruments.
In regards to claim 10, Golly does not describe the plurality of projections are disposed equally around the circumference of the body.  Golly does describe sensing ports that are distributed equally around the circumference of the body (Golly, Fig. 3; par. [0032] – sensing ports 3-2 and 3-23 are provided 180 degrees from each other around a circumference of the body 4).  However, Kearney describes pitot tubes 104 that are positioned equally around the entirety of a central support-sphere (Kearney, page 23, lines 7-17; page 25, lines 14-19; Fig. 1).  Golly and Kearney each describe the arrangement of multiple air pressure sensors in a sensing device.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to extend the sensing ports away from the body of the probe and to position the ports equally around the body of the probe.
In regards to claim 11, Golly describes the air data probe of claim 1, further comprising: a surface heating element configured to de-ice at least the body of the air data probe (Golly, pars. [0017] and [0025]).
In regards to claim 13, Golly does not describe wherein each of the plurality of air pressure sensors is sealed with an elastic material.  However, Golly does describe sealing the internal cavities to prevent fluidic communication with drain holes using a bulkhead (Golly, par. [0034]).  Kearney describes a length of polyurethane tubing fixed onto the dynamic pressure port of each transducer and sealed with a precision claim to form a uniform compression seal to protect the instruments from the environment (Kearney, page 21, lines 19-21; page 29, lines 15-17).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to protect the sensors from the environment using a polyurethane material
In regards to claim 14, Golly describes a method of measuring air data (Golly, par. [0017]) comprising: 
providing an air data probe (Golly, par. [0003]) including a plurality of air pressure sensors and a body that generally encloses a hollow interior cavity (Golly, pars. [0009], [0022], and [0025]; Fig. 1), the body has a longitudinal axis and a generally axial-symmetrical airfoil profile about the longitudinal axis (Golly, par. [0022]; Figs. 1 and 3 – the air data probe has a symmetrical shape and would therefore have a symmetrical airfoil profile); and measuring local static and dynamic air pressure through pressure ports disposed in the plurality of projections using the plurality of air pressure sensors (Golly, pars. [0017], [0019], and [0031]-[0032] – the air data probe can sample the air pressure for static pressure or pitot pressure to determine the dynamic pressure).
Golly does not describe the body includes a plurality of projections extending radially outwardly from an external surface of the body  and wherein the projections extend from the external surface of the body by a distance that is greater than or at least equal to the thickness of a boundary layer, wherein the distance allows for measurement of the local static pressure that is induced by air flow velocity of an airfoil when the airfoil moves relative to air.
However, Kearney describes measuring fluid flow using a plurality of pitot tubes arranged in a 3D configuration and extending from a spherical main body in which measurement sensors are provided (Kearney, abstract).Both Golly and Kearney are direct to devices for measuring air pressure using multiple sensors.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to measure air pressure using projections that extend radially from an external surface of a body.  The motivation to do so is to measure the air pressure away from the air profile created by the probe body to obtain data that is minimally affected by the probe body.
Kearney further describes measuring the fluid flow using pitot tubes that distance the sensors from the fluid flow of interest so that the distal end (measurement point) is a sufficient distance from the outer surface of the main body such that the pressure readings taken by the pitot tubes are not substantially corrupted by the localized pressure variations created by the wind flowing over the main body (Kearney, page 18, line 19-page 19, line 2).  More specifically, the distance is at least to the radius of the main body (Kearney, page 19, lines 3-5). Both Golly and Kearney are direct to devices for measuring air pressure using multiple sensors. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Herr to measure air pressure away from the airfoil created by the probe body by a distance that is greater than the thickness of a boundary layer to obtain data. The motivation is to obtain data that is minimally affected by the air data probe.
 In regards to claim 15, Golly does not describes measuring of the local static and dynamic air pressure utilizes the plurality of projections extending from external surface of the body that are both disposed equally around the circumference of the body and rotated by an angle less than 90 degrees from the longitudinal axis of the air data probe.  However, Kearney describes pitot tubes 104 that are positioned around the entirety of a central support-sphere at different angels (e.g., 15 degrees) relative to a longitudinal axis of the device (Kearney, page 25, line 14 to page 26, line 6; Fig. 1).  Golly and Kearney describe a device that utilizes multiple air pressure sensors to obtain air pressure data for use in aircrafts.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Golly in view of Kearney to position the pressure sensing ports around the circumference of the sensing device at an angle less than 90 degrees.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golly and Kearney as applied to claim 11 above, and further in view of Salisbury (U.S. Pat. No. 5,615,849 A).
In regards to claim 12, Golly describes radiation heating elements to prevent ice accumulation (Golly, pars. [0017] and [0025]).  However, Golly does not explicitly describe a surface heating element that is a microwave emitter.  Salisbury describes a deicing and anti-icing system for aircrafts that is accomplished by irradiating thermal propagation tubes on the interior surface with microwave energy (Salisbury, col. 1, lines 58-66).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to implement the heaters of Golly as microwave emitters, as described in Salisbury, to prevent ice accumulation on aircraft components. The motivation to do so is to minimize the downtime of a sensor due to environmental conditions.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art describe a projection having a rearwardly extending portion, the projection and the rearwardly extending portion forming a teardrop shape with a rounded portion at an upstream end and a tapered rear section that terminates at a point at a downstream end.  The closest art of reference can be found in NASA (NASA, Shape Effects on Drag) and Bachinski (US 6550344 B2). NASA describes an airfoil having a rounded front end and a tapered, pointed rear end with a low drag coefficient. Bachinski describes a bubble shaped housing that is raised from the surface containing a plurality of sensors including air data sensing probes.  However, Bachinski does not describe having the bubble shape for each of the individual air data probes.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Neely (U.S. Pat. No. 5,588,804 A) describes an aircraft airfoil that has a bulbous shape. Bachinski (US 6550344 B2) describes a bubble shaped housing that is raised from the surface containing a plurality of sensors including air data sensing probes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763